Citation Nr: 1116160	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  08-17 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left foot plantar fasciitis.

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to an initial disability rating in excess of 10 percent for left knee patellofemoral syndrome.  

4.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1975 to January 1983 and from October 2003 to April 2005.  The Veteran also served in the National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has competently reported left heel pain since service, which has been diagnosed as left foot plantar fasciitis.  

2.  Since the effective date of the grant of service connection for left knee patellofemoral syndrome, that disability has been manifested by pain and occasional minimal limitation of motion.  

3.  Since the effective date of the grant of service connection for PTSD, that disability has been manifested by mild to moderate social and occupational impairment due primarily to intrusive thoughts, startling easily, hypervigilance, mild sleep difficulty; and occasional nightmares, flashbacks, panic attacks, crying spells, suicidal thoughts, anxiety, and depression. 

CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for left foot plantar fasciitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for an initial rating in excess of 10 percent for left knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5099-5019 (2010).

3.  The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  In light of the favorable determination to grant service connection for left foot plantar fasciitis, no further discussion of VCAA compliance is necessary as to that issue.

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a November 2005 letter, the Veteran was provided notice regarding what information and evidence was needed to substantiate the underlying claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A September 2007 letter provided notice regarding what information and evidence is needed to substantiate the claims for higher ratings, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter further advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The claims were last readjudicated in November 2010.

Moreover, the Veteran is challenging the initial evaluations assigned following the grant of service connection for PTSD and left knee patellofemoral syndrome.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2010).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service- connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records and service personnel records, VA treatment records and examination reports, and private treatment records.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



I. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may additionally be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106 (West 2002).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran asserts that he has plantar fasciitis of the left foot that began during his second period of active duty service.  Service treatment records do not reflect any complaint related to left foot plantar fasciitis during the Veteran's second period of active service, which ended in April 2005.

In August 2005, the Veteran reported to the emergency room complaining of pain in both feet for the last few months.  The diagnosis was feet pain.  In September 2005, he completed an annual medical certificate for the National Guard.  At that time, he reported extreme pain in the heel of his foot.  In October 2005, the Veteran complained of left foot pain for the past year.  The clinician indicated that the Veteran had plantar fasciitis.  A diagnosis of plantar fasciitis was again rendered in March 2006, at which time the Veteran reported relevant symptomatology for approximately 2 years duration.  

The Veteran was afforded a VA general medical examination in April 2006.  He complained of left heel pain beginning during service in early 2005, after he returned from Iraq.  The examiner diagnosed left heel plantar fasciitis.  

The Veteran is competent to report observable symptoms, such as heel pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this case, the Veteran reports that his left heel pain began during service.  The Board has no reason to doubt the credibility of the Veteran's report of left heel pain.  Shortly after service, his complaints of heel pain were diagnosed as left foot plantar fasciitis.  As such, service connection for left foot plantar fasciitis is warranted.  

II. Higher Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.

A. Left Knee Disability

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

In this case, the Veteran's left knee patellofemoral syndrome is rated by analogy to bursitis.  The diagnostic code for rating bursitis states that such will be rated on limitation of motion of affected parts, as arthritis, degenerative type.  See 38 C.F.R. § 4.71a, Diagnostic Code 5019 (2010).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200 etc.).  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Regarding limitation of motion, the Rating Schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

For rating purposes, normal range of motion in a knee joint is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71, Plate II (2010).

Additionally, the VA General Counsel has held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  The VA General Counsel has further held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Diagnostic Code 5257 is used for rating other impairment of the knee and allows for 10, 20, and 30 percent ratings for slight, moderate, and severe recurrent subluxation or lateral instability, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

The Veteran was afforded a VA general medical examination in April 2006.  He complained of cracking and popping of the left knee, as well as a feeling like the knee wanted to give out at times associated with a momentary sharp pain.  He had not had knee swelling in months.  On physical examination the knee was not tender and there were no deformities.  Extension was reduced by 2 degrees and flexion was to 130 degrees.  There was no additional limitation of motion after repetition.  Crepitation was present.  There was no instability.  The examiner diagnosed left knee patellofemoral syndrome.  

The Veteran was afforded a VA joints examination in January 2010.  He complained of moderate intermittent pain in the left knee, giving way, weakness, swelling, heat, and redness.  He denied deformity, effusion, instability, and episodes of dislocation, subluxation or locking.  Physical examination revealed a normal gait.  There was no deformity, tenderness, grinding, instability, patellar or meniscus abnormality, abnormal tendons or bursae, or other knee abnormality.  Crepitation was present.  Range of motion was from 0 degrees extension to 140 degrees flexion with pain in the final 10 degrees of flexion and extension.  There was no additional limitation of motion after repetitions.  X-rays showed no significant degenerative changes.  The diagnosis was patellofemoral syndrome left knee.  

The Veteran's left knee range of motion has been limited to at most 2 degrees of lost extension and 130 degrees of flexion.  Neither measurement warrants even a noncompensable rating (which requires 5 degrees lost extension or flexion limited to 60 degrees), let alone a rating in excess of 10 percent.  Moreover, more recent testing shows no limitation of motion.  

While the Veteran reports a feeling of giving way in his knee, he denies instability and recurrent subluxation.  Testing revealed no instability.  As such, a rating for other knee impairment under Diagnostic Code 5257 is not warranted.  

Even considering the Veteran's subjective complaints of pain, the medical evidence of record does not show any additional limitation of motion or functional impairment that would support an evaluation in excess of the 10 percent rating presently assigned.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

The Board has considered whether any alternate diagnostic codes afford a higher rating here.  However, the Board finds no diagnostic code that would allow for a rating in excess of that already assigned.  In this regard, after multiple examinations and X-rays there is no indication that the Veteran has ankylosis of the knee, dislocated semilunar cartilage, or impairment of the tibia or fibula.  Thus, rating under Diagnostic Codes 5256, 5258, and 5262 is not warranted in this case.  See 38 C.F.R. § 4.71a (2010).  

B.  PTSD

The Veteran contends that he is entitled to a higher initial disability rating for PTSD, which has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, as 30 percent disabling. 

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and/or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2010).

One factor for consideration is the GAF score.  A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  Scores ranging from 61 to 70 indicate some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2010).

Turning to the evidence, the Veteran was diagnosed with chronic PTSD and chronic major depression by Dr. H in December 2005.  The Veteran reported having nightmares 3 times per month, flashbacks 1 time per month, panic attacks 4 times per month, and intrusive thoughts.  It was also noted that he startled easily, was hypervigilant, and had moderately impaired recent memory as well as impaired working memory.  The Veteran experienced sadness, anger, depression, and fear.  He had crying spells and angered/agitated easily.  He felt helpless and suicidal at times.  He heard things that were not there 3 to 6 times per week, and saw shadows moving out of the corner of his eye on a daily basis.  Doctor H assigned a GAF score of 40, although he noted that the Veteran was only moderately compromised in his ability to sustain social relationships and mildly compromised in his ability to sustain work relationships.  

Treatment records from Dr. H's office have also been obtained.  These records, covering the period from December 2005 to October 2008, consist primarily of preprinted forms on which the clinician circles certain symptoms or responses.  These forms indicate that during this period the Veteran had nightmares, flashbacks, panic attacks, startled, hypervigilance, intrusive thoughts, anger, sadness, fear, depression, decreased energy and interest level, agitation, feelings of helplessness and hopelessness, suicidal thoughts, mood swings, problems learning new things, worry, racing and jumping thoughts, and crying spells.  At most the Veteran had 3 panic attacks per week or 8 to 12 panic attacks per month.  However, the majority of the records show panic attacks weekly or less often.  Reportedly, at times the Veteran heard his name called, footsteps, noises in the house, or cars driving up; and at times he saw shadows moving.  The Veteran also reported memory problems.  During that period of time, GAF scores ranged from 40 to 55.  

The Veteran was afforded a VA PTSD examination in August 2006.  He complained of crying on occasion, difficulty sleeping, having nightmares 1 time per week, intrusive thoughts, anxiety, being easily startled, hypervigilance, being uncomfortable in crowds, and having fair concentration.  He lived with his mother and had a few friends.  He was separated, and had 5 children whom he reported being close to.  He was employed full time.  Mental status examination revealed the Veteran to be alert, oriented, cooperative, and neatly dressed.  He answered questions and volunteered information.  There were no loose associations or flight of ideas.  He had no bizarre motor movements or tics.  His mood was a bit tense but friendly and cooperative.  His affect was appropriate.  He had no suicidal or homicidal ideation or intent.  There was no impairment of thought processes or communication.  There were no delusions, hallucinations, ideas of reference or suspiciousness.  His memory, both remote and recent, appeared to be good.  Insight, judgment, and intellectual capacity were adequate.  The examiner diagnosed PTSD and assigned a GAF score of 53.  

VA outpatient treatment records from 2005 to 2008 show that in October 2005 the Veteran reported being depressed sometimes and had no suicidal ideas.  In October 2005 he had a negative depression screen.  In December 2007, he denied suicidal ideation.  In August 2008, he had a negative PTSD screen, and in November 2008, he had another negative depression screen.    

In June 2009, the Veteran was seen for a VA mental health intake examination.  He had a neat appearance, normal speech, appropriate behavior, and a calm mood.  His affect was appropriate but constricted (broad, off-guard).  He had a normal thought content and hallucinations were not evident.  He reported having suicidal thoughts at times with no current thoughts of self-harm or suicide.  He was oriented and had normal concentration, judgment, memory, intelligence, and abstraction.  The psychiatrist diagnosed PTSD by history and assigned a GAF score of 80.

The Veteran was afforded another VA PTSD examination in January 2010.  He reported having nightmares 1 to 2 times per week and mild sleep problems.  He also reported anxiety and tension, occasional panic attacks, intrusive thoughts, startling easily, and hypervigilance.  He further reported isolative and avoidance behavior, depression, and moderate and persistent daytime symptoms.  On mental status examination the Veteran was neatly groomed and dressed.  He behaved normally, and his attitude was pleasant, cooperative, and polite.  He was not hostile or belligerent.  Regarding speech, the Veteran had good grammar and vocabulary.  He was spontaneous and logical; not inhibited or vague.  As to thought content, there were no hallucinations, delusions, paranoia, or ideas of reference.  He was not homicidal or suicidal.  He had some mild depression and mild psychomotor retardation.  He had mild to moderate anxiety depending on the circumstance.  He had an occasional panic attack, but not very frequently.  He had some irritability, but impulse control was good.  He was alert and oriented, with good concentration and recent and remote memory.  Insight was fair, intelligence average, and judgment good.  The examiner diagnosed PTSD and assigned a GAF score of 50.  

Regarding work impairment, the examiner noted that the Veteran was able to do his current job, had a little bit of a problem with anxiety, poor sleep, and being around people, but for the most part he was able to take care of business.  Regarding social impairment, the examiner noted that the Veteran was a bit isolated and withdrawn.  He did not like to get out much and mainly stayed around the home.  He and his wife had recently separated.   

The Veteran was seen for VA outpatient treatment in October 2009.  He complained of flashbacks, nightmares 2 to 3 times per week, depressed mood, crying spells, suicidal thoughts, anxiety, panic attacks, anger outburst (constantly arguing with his girlfriend), paranoia, and seeing shadow at the corner of his eyes.  The day of his appointment, he denied feeling depressed, and had no suicidal/homicidal thoughts and no hallucinations.  On mental status examination he was alert and oriented with an appropriate affect.  He had no auditory or visual hallucinations, thought disorders, suicidal, homicidal, or paranoid ideation.  Impulse control and judgment were good.  He had insight into his problems.  His mood was fair.  

Mental status examinations were similar in September 2009, December 2009, January 2010, April 2010, June 2010, and October 2010, except that in September 2009 his mood was pleasant, in April 2010 his mood was sad, and in October 2010 his mood was pleasant with a congruent affect.  Generally, at these appointments the Veteran reported doing fairly well.  He also reported having good days and bad days.  For example, in September 2009 he reported that he was doing well and having few nightmares; he denied feeling depressed.  In October 2009, he reported not doing fairly well as he was feeling depressed, had anxiety with a panic attack, and a thought of harming himself.  The day of the appointment he denied suicidal thought.  In January 2010, April 2010, June 2010, and October 2010 the Veteran reported that he was doing fairly well.  He did have some bad days having to do with his daughter's illness.  

The Board recognizes that the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In this case, the Veteran's PTSD has primarily been manifested by intrusive thoughts, startling easily, hypervigilance, mild sleep difficulty; and occasional nightmares, flashbacks, panic attacks, crying spells, suicidal thoughts, anxiety, and depression.  The most probative medical evidence of record demonstrates that the Veteran's PTSD has not resulted in occupational and social impairment with reduced reliability and productivity, nor have the following symptoms been manifested at any time:  circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impaired judgment; or impaired abstract thinking.  

While the Veteran reportedly had a constricted affect on one occasion, his affect has routinely been described as appropriate or congruent to mood.  A flattened affect is not reflected by the evidence.  The Veteran also has occasional anxiety and depression.  However, depressed mood and anxiety are specifically contemplated in a 30 percent rating.  To the extent these symptoms can be construed as a disturbance of motivation and mood, the level of symptomatology shown in this case is adequately described in the 30 percent rating criteria.  

Dr. H has suggested that the Veteran has some memory impairment.  In so noting, Dr. H described the Veteran as having trouble remembering things he read.  The 30 percent rating contemplates mild memory loss (such as forgetting names, directions, recent events), while the 50 percent rating contemplates impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks).  Trouble remembering things you read more closely resembles mild memory loss and is not the equivalent of retention of only highly learned material.  Moreover, at both VA PTSD examinations and at the Veteran's VA mental health intake examination memory was reportedly good.  Importantly, the Veteran does not have a representative or attorney assisting him in this case, yet he has adequately pursued his claim, to include submitting evidence, timely filing paperwork, and appearing for treatment and examinations.  Such is not reflective of the type of memory impairment contemplated in a 50 percent rating.  

While the Veteran separated from his wife, he reported having a close relationship with his 5 children and living with his mother.  He also has worked throughout this appeal.  At the most recent VA examination, the examiner noted that the Veteran was able to do his current job at the post office and was able to take care of business despite a little bit of problems with anxiety, poor sleep, and being around people.  The evidence in this case shows minimal difficulty in establishing and maintaining effective work and social relationships.   

The Veteran reports having panic attacks.  The criteria for a 30 percent rating specifically contemplate panic attacks occurring weekly or less often, while the criteria for a 50 percent rating contemplate panic attacks more than once per week.  In this case, in December 2005, the Veteran told Dr. H that he had panic attacks 4 times per month.  Treatment records from Dr. H's office show 5 appointments where the Veteran reported having more than 1 panic attack per week lasting 5 minutes or less; however, at 12 appointments, he reported having panic attacks 1 time per week or less often.  At the VA PTSD examination in August 2006, the Veteran denied having panic attacks.  At the VA PTSD examination in January 2010, the Veteran reported having occasional panic attacks.  Looking at the entirety of the evidence, the Board finds that the preponderance of the evidence reflects panic attacks 1 time per week or less often.  In summary, the reported panic attacks do not more nearly approximate the criteria for an evaluation in excess of the 30 percent rating currently in effect.  

The Veteran has reported having occasional suicidal thoughts; however, even in connection with all of the other reported symptoms, such is not enough to show any more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  The Veteran has been employed full time during the course of the claim, and the medical evidence does not reflect that such reported symptomatology impacts his functioning.  Similarly, the Board notes that the treatment records from Dr. H reflect the Veteran reporting occasional hallucinations, primarily involving hearing cars drive up or seeing shadows out of the corner of his eyes.  However, neither the medical evidence nor the GAF scores assigned reflect that these reported hallucinations in any way impact his functioning.  

The GAF scores assigned during this period, ranging from 40 to 80, represent a multitude of symptoms and levels of functioning.  While a score of 40 can represent some impairment in reality testing or communication, or major impairment in several areas, when the score was assigned by Dr. H he also noted that the Veteran was moderately compromised in his ability to sustain social relationships and mildly compromised in his ability to sustain work relationships.  The Board finds the reported affect on social and occupational relationships more telling than the assigned GAF score as the reported symptoms more closely resemble mild to moderate compromise in ability to sustain social and work relationships.  Moreover, the treatment records and letter from Dr. H reflect no mental status examination.  Rather, the treatment records reflect a check sheet filled out by a certified nurse assistant.  The letter from Dr. H simply reiterates the information contained on the check sheets.  The Board finds the objective evaluation and findings by VA examiners and clinicians to be of greater probative value than a check list of symptoms without a mental status examination.  

The symptoms reported in VA examination reports and other records also reflect no worse than moderate symptomatology and functioning.  Ratings for PTSD are assigned based on occupational and social impairment.  See 38 C.F.R. § 4.130.  Here, the evidence reflects symptoms which more closely resemble the criteria for a 30 percent rating than for a 50 percent or higher rating.  As such, a rating in excess of 30 percent is not warranted.  See 38 C.F.R. § 4.7.  

C. Other Considerations

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his left knee patellofemoral syndrome and PTSD.  Accordingly, the Board finds that the preponderance of the evidence is against the claims for disability ratings in excess of those currently assigned.  

The Board has also considered whether the Veteran's PTSD and left knee patellofemoral syndrome present exceptional or unusual disability pictures as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Entitlement to service connection for left foot plantar fasciitis is granted.

Entitlement to an initial disability rating in excess of 10 percent for left knee patellofemoral syndrome is denied.  

Entitlement to an initial disability rating in excess of 30 percent for PTSD is denied.  


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claim for entitlement to service connection for hypertension.

In March 2002, prior to his second period of active duty service, the Veteran reported that he had high blood pressure that was controlled.  When talking with other clinicians, the Veteran has reported hypertension with onset in 1987 (April 2006 VA general medical examination) and 1998 (August 2009 VA diabetes examination), and that he had been on medication for his blood pressure since 1993 (November 1998 Army National Guard enlistment examination).  In any event, the Veteran clearly had hypertension prior to his second period of active duty.  However, no medical opinion as to whether such was aggravated by his second period of active duty service has been obtained.  On remand, such an opinion should be obtained.  

Since the Board has determined that a VA examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2010) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2010) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant treatment records from the VA Medical Center in Fayetteville, North Carolina since July 2009.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA hypertension examination to obtain an opinion as to whether hypertension was aggravated by the Veteran's period of active duty service from October 2003 to April 2005.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted and the results should be reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether the Veteran's pre-existing hypertension was permanently worsened beyond normal progression by the Veteran's period of active duty from October 2003 to April 2005.  A rationale for all opinions expressed should be provided.  

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his or her part.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


